Title: To James Madison from Alexander J. Dallas, 1 March 1816
From: Dallas, Alexander J.
To: Madison, James


                    
                        
                            Treasury Department
                            March 1st. 1816.
                        
                    
                    The Secretary of the Treasury has the honor to lay before the President of the United States, the annual Report of David Shriver Jr, the Superintendant of the Western Road, from Cumberland to the river Ohio.
                    The Secretary having respectfully submitted to the President, propositions for accelerating the completion of this great national work, deems it proper, upon the present occasion, to add the following statement and estimates of the appropriation, which have been made, and which will be required for that purpose.
                    
                        1. Statement of past appropriations.
                        
                        
                            
                                In 1806, by the Act of the 3d March 1806
                                
                                  30.000:
                            
                            
                                  1810, by the Act of the 14 February 1810
                                
                                  60.000:
                            
                            
                                  1811, by the Act of the 3d March 1811
                                
                                  50.000:
                            
                            
                                  1812, by the Act of the 6th May 1812
                                
                                  30.000:
                            
                            
                                  1813, by the Act of the 3d March 1813
                                
                                 140.000:
                            
                            
                                  1815, by the Act of the 14th February 1815
                                
                                 100.000:
                            
                            
                                Amount of appropriations
                                
                                 410.000:
                            
                            
                                Deduct amount carried to the Surplus Fund, not re appropriated
                                
                                  22.679:75
                            
                            
                                carried over
                                
                                 387.320:25
                            
                            
                                bro’t over
                                
                                 387.320:25
                            
                            
                                The sum expended upon the road prior to 1815 is
                                194.631.80
                                
                            
                            
                                The sum expended upon the road during 1815 is
                                 73.708.80
                                
                            
                            
                            
                                The sum expended upon the road from the 31st. of Dec. 1815 to the 27. Feb. 1815[6] is
                                 17.446.
                                
                            
                            
                                
                                
                                 285.786:60
                            
                            
                                Leaving the balance of appropriations on the 27th. February 1816 at
                                
                                 101.533.65
                            
                        
                    
                    
                        2. Estimate of appropriations required.
                        
                        
                            
                                To carry the road to Union town, about the sum of
                                 117.000:
                            
                            
                                To compleat the road from Uniontown to Brownsville, about twelve miles will require at the rate of 7.500 dollars per mile, according to the estimate heretofore laid before Congress, about the sum of
                                  90.000:
                            
                            
                                To make the road at and from Wheling on the Ohio to the 113 mile marked upon the Survey of the Commissioners about 12 miles will require at the same rate about the sum of
                                  90.000:
                            
                            
                                To survey the course of the Road from Brownsville to Wheling, through Washington and Alexandria, will require about the sum of
                                   3.000:
                            
                            
                                
                                 300.000
                            
                            
                                Upon this general view, it is proposed, that in addition to the above stated balance of past appropriations
                                 101.533.65
                            
                            
                                there be recommended to Congress a further appropriation to the amount of
                                 300.000:
                            
                            
                                Making together the amount required for the above purposes
                                $401.533:65
                            
                        
                        All which is respectfully submitted.
                        
                            A. J. Dallas,Secretary of the Treasury.
                        
                    
                